DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowable over the prior art because Claim 1 sets forth an illuminating device comprising a housing having an opening that extends through the housing from a first side to a second side of the housing; a substrate, a light source configured to emit light and a light guide, wherein the opening includes a first space and a second space, the first space being located closer to the first side and extending in a first direction and the second space being located closer to the second side relative to the first space, and extending in a second direction that is orthogonal to the first direction, the substrate is disposed closer to the second side relative to the second space, the light source is disposed on one surface of the substrate so as to face the second space, the light guide is disposed across the first space and the second space, and is configured to guide the light, emitted from the light source, to the opening, the housing has a wall surface that faces both the second side and the second space and contacts the light guide, a guide rib that extends in the second direction, and a fitting wall that extends in a third direction, the third direction being different from the first direction and the second direction, and the light guide has a first contact surface that contacts the wall surface so as to position the light guide to the first direction and a guide groove that is provided in the first contact surface and is fitted to the guide rib so as to position the light guide in the third direction while guiding movement of the light guide in the second direction.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2874992 is cited of interest for showing in Figure 1, a light guide G comprising two legs which support a portion of the light guide which branches out in two directions.  Hori is cited of interest for showing in Figure 1, a light guiding member 20, light source 10, with a light incident guiding portion 30 and branched extending light guiding portions 40.  Verdes et al is cited of interest for showing in Figure 2, a housing 1 which encloses a multi-level light pipe 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875